COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-13-00375-CV
Style:                              RWS Transport, L.P. d/b/a Republic Waste Services and Bobby R. Matthews
                                    v Karla Keith
Date motions filed*:                July 25, 2013
                                    Motion requesting pro hac vice admission to the State Bar of Texas for participation in
Type of motions:                    singular action; Motion in support of Ernest S. Bustamante’s admission pro hac vice
Party filing motions:               Ernest S. Bustamante; Appellants
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motions are:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Laura C. Higley
                       

Panel consists of       ____________________________________________

Date: August 2, 2013




November 7, 2008 Revision